Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action fully acknowledges Applicant’s remarks filed on January 11th, 2022.  Claims 1, 3-6, 8-10, 23-28, 31-35 are allowed.  Claims 2, 7, 11-22, 29, and 30 are canceled.  Claims 34&35 are newly-added herein by Examiner’s Amendment.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11th, 2022 has been entered.






Interview Summary
Examiner and Applicant’s representative discussed proposed amendments to the claims to clarify the structural configuration of the microfluidic filtering chamber and the optical fiber with its distal tip in contact therewith.  Examiner and Applicant’s representative agreed to introduce the limitations of claim 2 into that of claim 1 (and similarly with respect to independent claim 26) and further clarify that the silicon nitride thin-films include a proximal thin-film that is in contact with the optical fiber and a distal thin-film that is distant from the optical fiber.  Applicant’s representative further discussed newly-proposed claims 34 and 35, wherein Examiner and Applicant’s representative agreed to amend the proposed new claims to set forth that the distal thin-film includes a layer of gold, which coincides with the thin-film of silicon nitride thereat.  Examiner discussed prior art of Cliffel et al. (US 2005/0014129) and Esch (US 2015/0174573) as relevant prior art to Applicant’s field of endeavor, wherein such prior art provided disclosure to microfluidics applications with machined silicon chips and chambers as well as general discussion to utilization of a silicon nitride membrane in the reaction chamber, but it was found that the prior art did not provide obvious teachings for modifying the shortcomings of the base primary prior art reference to Klainer et al. (USPN 4,892,383), wherein Klainer does not disclose silicon nitride layers and wherein the silicon nitride thin-films include a proximal thin-film that is in contact with the optical fiber and a distal thin-film that is distant from the optical fiber. Examiner asserted that these amendments would place claims 1, 3-6, 8-10, 23-28, 31-35 in condition for allowance.  Applicant’s representative agreed to the proposed 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yakov Sidorin on January 31st, 2022.

The application has been amended as follows: 


(Currently amended) 	An optical spectroscopy probe comprising: 
an optical fiber having a distal tip; and
a microfluidic filtering chamber
wherein the microfluidic filtering chamber is defined by sidewalls defined in a silicon substrate and silicon nitride thin-films capping the side walls and forming a top and a bottom of the microfluidic filtering chamber,  the side walls and the silicon nitride thin-films enclosing a hollow inner space of the chamber configured to receive a liquid to be analyzed,



wherein at least one of the silicon nitride thin-films comprises a plurality of pores that allow liquid to enter the hollow inner space but prevent particles larger than the pores from entering the hollow inner space, 
wherein the silicon nitride thin-films include a proximal thin-film that is in contact with the optical fiber and a distal thin-film that is distant from the optical fiber.

(Cancelled) 

(Currently amended) The probe of claim [[2]] 1, wherein [[the]] distal thin-film 

(Currently amended) The probe of claim 1, wherein the pores are µm to 10 µm in diameter or  width.

(Currently amended) The probe of claim [[2]] 1, wherein the distal thin-film 

(Currently amended) The probe of claim 5, wherein an outer surface of the distal thin-film 


8. (Currently amended) The probe of claim [[2]] 1, wherein the proximal thin-film 

9. (Currently amended) The probe of claim [[2]] 1, wherein the proximal thin-film 

10.(Currently amended) The probe of claim 1, wherein the side walls and the silicon nitride thin-films 


23.(Currently amended) The probe of claim 1, wherein the silicon substrate is µm to 1000 µm thick.

24. (Currently amended) The probe of claim 23, wherein the silicon nitride thin-films µm to 3 µm thick.

25. (Currently amended) The probe of claim 24, wherein the silicon substrate and the silicon nitride thin-films µm to 3000 µm in length and width.


26. (Currently amended) 	An optical spectroscopy probe comprising: 
	an optical fiber having a distal tip; and
a microfluidic filtering chamber thin-film layer that is in contact with the distal tip of the fiber and that is made of silicon nitride, a distal thin-film layer that are made of silicon and that extend between and are limited in extent by the proximal thin-film layer thin-film layer 
wherein the proximal thin-film layer thin-film layer and said one or more side walls define and enclose a hollow inner space of the chamber configured to receive a liquid to be analyzed, 
wherein the proximal thin-film layer has 
wherein at least one of the proximal thin-film layer and the distal thin-film layer allow the hollow inner space.

27. (Currently amended) The probe of claim 26, wherein the distal thin-film layer is reflective so as 

28. (Currently amended) The probe of claim 27, wherein an outer surface of the distal thin-film layer 

31. (Currently amended) 	The probe of claim 26, wherein the pores are approximately 1 µm to 10 µm in diameter or width.

32. (Currently amended) 	The probe of claim 26, wherein the proximal wall and the distal wall are each approximately 0.3 µm to 3 µm thick.

33. (Currently amended) 	The probe of claim 26, wherein the one or more side walls are each approximately 100 µm to 500 µm thick.



35. (new)	The probe of claim 26, wherein the distal thin-film layer includes a layer of gold. 


Allowable Subject Matter
Claims 1, 3-6, 8-10, 23-28, 31-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Klainer, Cliffel, and Esch, does not teach or fairly suggest an optical spectroscopy probe as particularly recited in claim 1, which comprises a microfluidic filtering chamber is defined by sidewalls defined in a silicon substrate and silicon nitride thin-films capping the side walls and forming a top and a bottom of the microfluidic filtering chamber,  the side walls and the silicon nitride thin-films enclosing a hollow inner space of the chamber configured to receive a liquid to be analyzed, wherein the silicon nitride thin-films include a proximal thin-film that is in contact with the optical fiber and a distal thin-film that is distant from the optical fiber, and wherein at least one of the silicon nitride thin-films comprises a plurality of pores that allow liquid to enter the hollow inner space but prevent particles larger than the pores from entering the hollow inner space.
Further, the closest prior art of record does not teach or fairly suggest an optical spectroscopy probe as particularly recited in claim 26, and which comprises a microfluidic filtering chamber comprising a proximal thin-film layer that is in contact with the distal tip of the fiber and that is made of silicon nitride and a distal thin-film layer made of silicon nitride, and  one or more side walls that are made of silicon of the chamber configured to receive a liquid to be analyzed, and wherein at least one of the proximal thin-film layer, the distal thin-film layer, comprises a plurality of pores that allow the liquid to enter the hollow inner space but prevent particles larger than the pores from entering the hollow inner space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pages 7&8, filed January 11th, 2022, with respect to the pending claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn in view of the remarks therein and present amendments as discussed above under the Examiner’s Amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cliffel et al. (US 2005/0014129) discloses optical and electrical microfluidics applications with machined silicon chips and chambers as well as general discussion to utilization of a silicon nitride membrane in the reaction chamber, which is relevant to Applicant’s field of endeavor.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NEIL N TURK/Primary Examiner, Art Unit 1798